Citation Nr: 1616066	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  12-12 622	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable rating for left ear hearing loss.   


REPRESENTATION

Veteran represented by:  Jan Dils, Attorney


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran had active duty from March 1972 to March 1993.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDING OF FACT

In a written statement received in September 2015, prior to promulgation of a decision on the appeal, the Veteran indicated that he wished to withdraw his appeal for entitlement to a compensable rating for left ear hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran for entitlement to a compensable rating for left ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION


Under 38 U.S.C.A. § 7105 (2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

In September 2015 written statements from his representative, and a March 2016 written statement from the Veteran, he indicated that he was satisfied with all pending appeals and wished to withdraw the appeal of his claim for entitlement to a compensable rating for left ear hearing loss.  As such, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.

ORDER

The appeal for entitlement to a compensable rating for left ear hearing loss is dismissed.  



		
ROBERT C. SCHARNBERGER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


